      Case 1:19-cv-01578-VEC-DCF Document 194 Filed 02/17/21 Page 1 of 1




                      Gregory Zimmer, Esq.
GZimmer@GZimmerLegal.com
O: (914) 402-5683
M: (516) 991-1116
                                                                          February 17, 2021


VIA ECF

Honorable Valerie Caproni, U.S.D.J.          Honorable Debra Freeman, U.S. Magistrate Judge
United States District Court                 United States District Court
Southern District of New York                Southern District of New York
40 Foley Square, Room 443                    500 Pearl St.
New York, New York 10007                     New York, NY 10007-1312

               Re: In re Navidea Biopharmaceuticals Litigation, Case No. 19-cv-01578–VEC

Dear Judges Caproni and Freeman:

        As the Court is aware, I represent Defendant/Counterclaim Plaintiff/Third-Party Complaint
Plaintiff Michael M. Goldberg, M.D. (“Dr. Goldberg”) in the above-referenced action. We write
to update the Court that on February 5, 2021 Dr. Goldberg submitted to Navidea complete billing
records for the month of January 2021 and a calculation of the amount for which he seeks
advancement, all in compliance with the protocol for going-forward advancement protocol
adopted by the Court. Navidea did not pay a single dollar in undisputed fees or expenses and did
not escrow a single dollar or provide any detailed objections to the request as required by the
protocol. Instead, in an obvious effort to further delay advancement, Navidea offered to meet and
confer about advancement, a process that is specifically incorporated in the protocol after Navidea
pays all undisputed amounts, escrows an additional amount, if any, up to 50% of the requested
amount and provides detailed objections to each time entry.

        Although Dr. Goldberg’s reply in further support of his motion for contempt is not due
until next week, we have filed the reply simultaneously herewith and respectfully request that the
Court address the motion and the Court’s own sua sponte order to show cause immediately.
Navidea was ordered to comply with the protocol in August 2020 and was admonished last month
to “start paying” and yet Dr. Goldberg has not received single dollar of advancement under the
protocol for fees and expenses submitted beginning in October 2020 pursuant to the protocol.

               Thank for your attention to this matter.

                                                     Respectfully submitted,


                                                     /s/ Gregory Zimmer, Esq.


360 Lexington Avenue, Suite 1502                                       New York, New York 10017
